IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                     : No. 789
                                           :
APPOINTMENT TO THE JUVENILE                : SUPREME COURT RULES DOCKET
COURT PROCEDURAL RULES                     :
COMMITTEE                                  :


                                        ORDER

PER CURIAM
         AND NOW, this 7th day of February, 2019, Marisa K. McClellan, Esquire, Dauphin

County, is hereby appointed as a member of the Juvenile Court Procedural Rules

Committee for a term of six years, commencing April 1, 2019.